DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Response to Arguments
Double Patenting Rejection
The Applicant requests that the nonstatutory obviousness- type double patenting rejection be held in abeyance until the claims are otherwise allowable. The Examiner grants the request.

Rejections under 35 U.S.C. 103
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 

(A) First, Applicant argues that the combination of Pulleyn, Holmes, and Krishnaswamy fails to disclose or suggest "the one or more built-in DNS hierarchy databases comprise information for resolution of a domain name." Specifically, Applicant argues the following:  “The Office Action at page 12 aligns the "Internal-view Authoritative Name Servers" of Krishnaswamy with the recited "one or more built-in DNS hierarchy databases." The Office Action at page 13 aligns the "sub.split.example.com" Krishnaswamy's Fig. 2 at page 10 with the recited "information for resolution of a domain name." The Applicant respectfully disagrees. Krishnaswamy is directed to a split-view security extensions to DNS (DNSSEC). Krishnaswamy's split-view DNSSEC is used for validating internal data for ensuring that both the internal and the external authentication chains validate properly when DNS returns different or split- views to the same query. Krishnaswamy, pages 3 and 9. Further, Krishnaswamy describes that "example.com zone is also split into two views," and "[a]n internal name server is configured as the authoritative server for the internal view of the split example.com zone." Krishnaswamy, page 11. Krishnaswamy describes that the "Internal-view Authoritative Name Servers" is queried for internal data to validate answers in both views and the queries for the internal data are not recursive. Krishnaswamy, pages 7 and 10. That is, Krishnaswamy discloses the "sub.split.example.com" in a split example.com zone is for providing internal data to valid answers in both views. However, Krishnaswamy does not disclose that the "Internal-view Authoritative Name Servers" include information for resolution of a domain name. Thus, Krishnaswamy fails to disclose or suggest "the one or more built-in DNS hierarchy databases comprise information for resolution of a domain name." 
(see Remarks, pages 3 and 4)

The Examiner respectfully disagrees for the following reason: The internal-view authoritative name servers of Krishnaswamy inherently include “information for resolution of a domain name”. The Examiner interprets sub.split.example.com shown in page 10, Fig. 2 reproduced below as a domain name. 

    PNG
    media_image1.png
    359
    672
    media_image1.png
    Greyscale

 Domain Name System (DNS) resolution is the process of converting a domain name  (such as sub.split.example.com)  into an IP address. Krishnaswamy teaches in page 8, section 3.3 and page 9, section 3.3.3: “3.3. Name Server Requirements for Split-Views
This section summarizes the list of requirements for the various name servers involved in the split-view configuration.
…
3.3.3. Authoritative Internal and External-View Name Servers 
O Ability to authoritatively answer queries for a zone”.  Because the Authoritative Internal-view Name Servers have the ability to authoritatively answer queries for a zone, which are the IP addresses corresponding to domain names in queries, the Internal-view Authoritative Name Servers must include the IP addresses corresponding to domain names in queries, which are information for resolution of a domain name. In other words, The internal-view authoritative name servers of Krishnaswamy include “information for resolution of a domain name” , as recited in claim 1. And see Krishnaswamy page 6, Fig. 1 reproduced below and page 7, ¶ 3: “The Internal Recursive Forwarder forwards any query for internal data to its corresponding Internal-view Authoritative Name Server”. And see page 7, ¶ 5: “The Internal Recursive Forwarder and the Internal-view Authoritative Name Servers reside in the internal network”. The Examiner interprets the Internal-view Authoritative Name Servers as the one or more built-in DNS hierarchy databases because they can authoritatively answer queries for hierarchical zones from the Internal Recursive Forwarder and must comprise the IP addresses corresponding to domain names in queries (information for resolution of a domain name).

    PNG
    media_image2.png
    795
    931
    media_image2.png
    Greyscale


Second, Applicant argues that the combination of Pulleyn, Holmes, and Krishnaswamy fails to disclose or suggest "the recursive name server is configured to select the one or more built-in DNS hierarchy databases without querying an external domain name server and based on a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server, wherein the external domain name server is located outside of the network and comprises information for the resolution of the domain name." Specifically, Applicant argues the following:  “Krishnaswamy describes that "[t]he Internal Recursive Forwarder forwards any query for internal data to its corresponding Internal-view Authoritative Name Server while recursively obtaining any other data from a Boundary Recursive Name Server." Krishnaswamy, page 7. Krishnaswamy discloses querying different data from the Internal-view Authoritative Name Server and the Boundary Recursive Name Server. Krishnaswamy describes that "[t]he Boundary Recursive Name Server is a simple caching name server that obtains answers from the outside." Krishnaswamy, page 7. However, Krishnaswamy fails disclose or suggest that the "Internal Recursive Forwarder " selects a built-in database without querying an external domain name server and that the "Internal Recursive Forwarder" has a preference for a built-in database over an external domain name server”. 
(see Remarks, pages 4 and 5)

The Examiner respectfully disagrees for the following reason: Krishnaswamy clearly teaches wherein the recursive name server is configured to select the one or more built-in DNS hierarchy databases without querying an external domain name server and based on a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server, wherein the external domain name server is located outside of the network and comprises information for the resolution of the domain name (see page 11, section 4.1.2, last ¶: “An internal name server is configured as the authoritative server for the internal view of the split example.com zone and the Internal Recursive Forwarder is modified to forward all internal queries for this zone to it.” And see page 5, ¶ 2 and page 6, Fig. 1 reproduced below: “The two views are for the internal and external segments of the network, with the external segment residing within the boundary network. The external view of the DNS is also the "global" view of the enterprise to the outside world. The two networks are separated by a packet filtering firewall”. 

    PNG
    media_image2.png
    795
    931
    media_image2.png
    Greyscale

The Examiner interprets the boundary network as outside of the network because Krishnaswamy teaches “the external segment residing within the boundary network”. And see page 6, Fig. 1 and page 7, ¶ 5: “… the Boundary Recursive Name Server and the External-view Authoritative Name Servers reside in the boundary network”. The Examiner interprets the External-view Authoritative Name Servers residing in the boundary network as an external domain name server, wherein the external domain name server is located outside of the network because the boundary network is interpreted as outside of the network. The Examiner further interprets sub.split.example.com shown in page 10, Fig. 2 reproduced below as the domain name. 
 
    PNG
    media_image1.png
    359
    672
    media_image1.png
    Greyscale
 
Domain Name System (DNS) resolution is the process of converting a domain name  (such as sub.split.example.com)  into an IP address. Krishnaswamy teaches in page 8, section 3.3 and page 9, section 3.3.3: “3.3. Name Server Requirements for Split-Views
This section summarizes the list of requirements for the various name servers involved in the split-view configuration.
…
3.3.3. Authoritative Internal and External-View Name Servers 
O Ability to authoritatively answer queries for a zone”.  Because the Authoritative External-view Name Servers have the ability to authoritatively answer queries for a zone, which are the IP addresses corresponding to domain names in queries, the External-view Authoritative Name Servers must comprise the IP addresses corresponding to domain names in queries, which are information for the resolution of the domain name. In other words, The external-view authoritative name servers of Krishnaswamy include “information for resolution of the domain name” , as recited in claim 1. In other words, Krishnaswamy teaches wherein the external domain name server is located outside of the network and comprises information for the resolution of the domain name.
And see page 7, ¶ 3 and page 6, Fig. 1 reproduced below: “The Internal Recursive Forwarder forwards any query for internal data to its corresponding Internal-view Authoritative Name Server while recursively obtaining any other data from a Boundary Recursive Name Server”. The Examiner interprets the Internal Recursive Forwarder that “forwards any query for internal data to its corresponding Internal-view Authoritative Name Server” as the recursive name server. And see page 7, ¶ 5: “The Internal Recursive Forwarder and the Internal-view Authoritative Name Servers reside in the internal network”. The Examiner interprets the Internal-view Authoritative Name Servers as the one or more built-in DNS hierarchy databases because they can authoritatively answer queries for hierarchical zones from the Internal Recursive Forwarder and must comprise the IP addresses corresponding to domain names in queries (information for resolution of a domain name). 
And see Krishnaswamy, page 11, section 4.1.2, last ¶: “An internal name server is configured as the authoritative server for the internal view of the split example.com zone and the Internal Recursive Forwarder is modified to forward all internal queries for this zone to it.” As shown in page 10, Fig. 2 reproduced below and page 9, section 4, ¶ 1: “The DNSSEC concern for split-view is ensuring that both the internal and the external authentication chains validate properly.”, 

    PNG
    media_image1.png
    359
    672
    media_image1.png
    Greyscale

Again, see page 7, ¶ 3 and page 6, Fig. 1 reproduced below: “The Internal Recursive Forwarder forwards any query for internal data to its corresponding Internal-view Authoritative Name Server while recursively obtaining any other data from a Boundary Recursive Name Server”. Because Figures 1 and 2 and page 7, ¶ 3 show that both the External-view Authoritative Name Servers (an external domain name server) and the Internal-view Authoritative Name Servers (the one or more built-in DNS hierarchy databases) can be queried by the Internal Recursive Forwarder (the recursive name server) to resolve sub.split.example.com (the domain name),  the Examiner interprets An internal name server (the one or more built-in DNS hierarchy databases) is configured as the authoritative server for the internal view of the split example.com zone and the Internal Recursive Forwarder (the recursive name server) is modified to forward all internal queries for this zone to it” taught in page 11, section 4.1.2, last ¶ as wherein the recursive name server is configured to select the one or more built-in DNS hierarchy databases without querying an external domain name server and based on a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server. Specifically, the Examiner interprets configuring the internal name server (the one or more built-in DNS hierarchy databases) as the authoritative server for the internal view of the split example.com zone as a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server. Additionally, the Examiner interprets modifying the Internal Recursive Forwarder to forward all internal queries for the internal view of the split example.com zone to an internal name server instead of the External-view Authoritative Name Servers as to select the one or more built-in DNS hierarchy databases without querying an external domain name server and based on a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server.
And see page 3, ¶ 1: “Split-view DNS is the term used to describe the behavior where the DNS returns different responses to the same query based upon the query source address It is also a network management technique that can be used to restrict DNS names to only those segments or views of the network that need to see these names”. And see page 3, ¶ 3: “In the case of split-view DNS every authentication chain in every view must validate properly. Names that are common in different views may contain different data for the same resource record type in each of these views.” And see page 3, ¶ 4: “Section 3 describes a generic two-level recursive scheme where an Internal Recursive Forwarder resolves internal answers from internal authoritative name servers and marshalls all other queries to a Boundary Recursive Name Server”. And see page 3, ¶ 6: “In cases where the different views of DNS information correspond to different physical networks, the name servers authoritative for the internal and external views of data are often separated by a firewall”). 

Finally, Applicant argues that “Krishnaswamy fails to disclose or suggest that the "Boundary Recursive Name Server" can be queried for the resolution of a domain name”.
(see Remarks, page 5, ¶ 2)

The Examiner respectfully disagrees. Krishnaswamy clearly teaches that the "Boundary Recursive Name Server" can be queried for the resolution of a domain name: see page 7, ¶ 3 and page 6, Fig. 1 reproduced below: “The Internal Recursive Forwarder forwards any query for internal data to its corresponding Internal-view Authoritative Name Server while recursively obtaining any other data from a Boundary Recursive Name Server”.

    PNG
    media_image2.png
    795
    931
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,560,339. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of U.S. Patent No. 10,560,339. That is, claim 1 of U.S. Patent No. 10,560,339 falls entirely within the scope of claim 1 or, in other words, claim 1 is anticipated by claim 1 of U.S. Patent No. 10,560,339. 
Specifically, Claim 1 of U.S. Patent No. 10,560,339 recites A Domain Name System ("DNS") hardware package for providing domain name resolution services, comprising: (“A Domain Name System ("DNS") hardware package for providing domain name resolution services, comprising:”)
one or more built-in DNS hierarchy databases configured for deployment within a network, wherein the one or more built-in DNS hierarchy databases are configured to store DNS records for one or more of a root domain, a top-level domain ("TLD"), or a second-level domain ("SLD"), wherein the one or more built-in DNS hierarchy databases comprise information for resolution of a domain name (“one or more built-in DNS hierarchy databases configured to be deployed within a partitioned network, wherein the one or more built-in DNS hierarchy databases stores DNS records for one or more of a root domain, a top-level domain ("TLD"), or a second-level domain ("SLD")”); 
a recursive name server configured for deployment within the network, wherein the recursive name server is configured to query the one or more built-in DNS hierarchy databases during the resolution of the domain name, wherein the recursive name server is configured to select the one or more built-in DNS hierarchy databases without querying an external domain name server and based on a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server, wherein the external domain name server is located outside of the network and comprises information for the resolution of the domain name (“a recursive name server, wherein the recursive name server is configured to query the one or more built-in DNS hierarchy databases during domain name resolution, the recursive name server configured to select the one or more built-in DNS hierarchy databases based on a policy indicating a preference for the one or more built-in DNS hierarchy databases over a domain name server located outside of the partitioned network”); and 
a recursive name server database configured for deployment within the network (“wherein the one or more built-in DNS hierarchy databases, the recursive name server, and the recursive name server database are integrated in a single hardware device configured to be deployed in the partitioned network”), wherein the recursive name server database is configured to store DNS records for the recursive name server (“a recursive name server database configured to store DNS records for the recursive name server”).

Similarly, the following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the following corresponding claims of U.S. Patent No. 10,560,339.
Claims of the Instant Application
Claims of U.S. Patent No. 10,560,339
Claims of the Instant Application
Claims of U.S. Patent No. 10,560,339
1
1
8
5
6
2
9
3
7
4
10
6


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 11-15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pulleyn (US 2004/0210672), further in view of Holmes (US 2010/0257024), and further in view of the non-patent literature entitled “Split-View DNSSEC Operational Practices” by S. Krishnaswamy (“Krishnaswamy” hereafter).

Regarding claims 1, 11 and 20, Pulleyn teaches A Domain Name System ("DNS") hardware package for providing domain name resolution services (see [0039]: “Referring to FIG. 1, a domain name service (DNS) server appliance 10 in accordance with a preferred embodiment of the present invention is shown in a computer network 16. Matched hardware and pre-installed software components are integrated into a fully functional package to facilitate the installation and operation of the DNS server appliance 10”), comprising:
one or more built-in DNS hierarchy databases (see Fig. 3: The DNS server appliance software components 42 include database 56. And see [0044]: “An object oriented database 56 is generally used to store domain name data and IP address data”. And see [0050]: “Referring now to FIG. 4, DNS uses a logical hierarchical structure 60 consisting of zones and sub-zones to facilitate the organization of domain names within the DNS system. Such a structure is comparable to an inverted tree with the root "dot" 62 at top of the hierarchy. The root "dot" 62 branches down to the top level of zones 64. Examples of top level zones 64 include "com," "edu," "org," "net," "gov," and "mil," as well as abbreviations for numerous countries. Each top level zone 64 may branch further into a number of sub-zones or second level zones 66. For example the top level zone "com" may include a number of second level sub-zones such as "infoblox.com" and "yahoo.com." The second level sub-zones 66 may branch into further third level sub-zones 68. For example, the second level sub-zone "infoblox.com" includes further third level sub-zones "support.infoblox.com" and "sales.infoblox.com." The lowest level sub-zone 70 includes one or more hosts 18”. The Examiner interprets built-in database 56 storing domain name data and IP address data for the root 62, the top level zones 64, the second level zones 66, the third level zones 68 and the lowest level sub-zones 70 as “one or more built-in DNS hierarchy databases”) configured for deployment within a network (see [0039]: “Referring to FIG. 1, a domain name service (DNS) server appliance 10 in accordance with a preferred embodiment of the present invention is shown in a computer network 16”. Because the domain name service (DNS) server appliance 10 hosting built-in database 56 storing domain name data and IP address data for the root 62, the top level zones 64, the second level zones 66, the third level zones 68 and the lowest level sub-zones 70 (“one or more built-in DNS hierarchy databases”) is configured for deployment within a network 16, Pulleyn teaches one or more built-in DNS hierarchy databases configured for deployment within a network),
wherein the one or more built-in DNS hierarchy databases are configured to store DNS records for one or more of a root domain, a top- level domain ("TLD"), and a second-level domain ("SLD") wherein the one or more built-in DNS hierarchy databases comprise information for resolution of a domain name (see [0050]: “Referring now to FIG. 4, DNS uses a logical hierarchical structure 60 consisting of zones and sub-zones to facilitate the organization of domain names within the DNS system. Such a structure is comparable to an inverted tree with the root "dot" 62 at top of the hierarchy. The root "dot" 62 branches down to the top level of zones 64. Examples of top level zones 64 include "com," "edu," "org," "net," "gov," and "mil," as well as abbreviations for numerous countries. Each top level zone 64 may branch further into a number of sub-zones or second level zones 66. For example the top level zone "com" may include a number of second level sub-zones such as "infoblox.com" and "yahoo.com." The second level sub-zones 66 may branch into further third level sub-zones 68. For example, the second level sub-zone "infoblox.com" includes further third level sub-zones "support.infoblox.com" and "sales.infoblox.com". And see [0003]: “when an Internet user types in the domain name "www.support.infoblox.com," DNS is the intermediary system that translates the domain name to the corresponding numeric IP address, "192.168.10.100."”  The Examiner interprets "support.infoblox.com" as a domain name. The Examiner further interprets the numeric IP address, "192.168.10.100." corresponding to the domain name "www.support.infoblox.com" as information for resolution of a domain name); 
a recursive name server configured for deployment within the network (see Figs. 1 and 3 and [0056], the DNS server 44 (recursively querying the one or more built-in DNS hierarchy databases during domain name resolution) within a domain name service (DNS) server appliance 10 is configured for deployment within a network 16), wherein the recursive name server is configured to query the one or more built-in DNS hierarchy databases during the resolution of the domain name (see [0056]: “The DNS server 44 first identifies the top level zone 64 in the domain name "www.support.infoblox.com." as "com." The DNS server 44 uses this information to access the object oriented database 56 and retrieve the zone object 88 having the attribute "com". The DNS server 44 then identifies the next sub-zone 66 in the hierarchy as "infoblox.com." The DNS server 44 then accesses the object oriented database 56 and retrieves the zone object 90 having the attribute "infoblox" and an association to the zone object 88 having the attribute "com". The DNS server 44 then identifies the next sub-zone 68 in the hierarchy as "support.infoblox.com." The DNS server 44 uses this information to access the object oriented database 56 and retrieves the zone object 92 having the attribute "support" and an association to the zone object 90 having the attribute "infoblox"”. The Examiner interprets the domain name "www.support.infoblox.com" as the domain name.  The Examiner further interprets DNS server 44 recursively querying the one or more built-in DNS hierarchy databases during domain name resolution as “a recursive name server”).

Pulleyn fails to teach that the DNS hardware package comprises a recursive name server database configured for deployment within the network, wherein the recursive name server database is configured to store DNS records for the recursive name server.
In the same field of endeavor, Holmes teaches a recursive name server database configured for deployment within the network, wherein the recursive name server database is configured to store DNS records for the recursive name server (see [0021]: “the DNS also uses recursive cache servers, which store DNS query results for a period of time determined TTL of the domain name record in question. Typically, such caching DNS servers also implement the recursive algorithm necessary to resolve a given name starting with the DNS root through to the authoritative name servers of the queried domain”. The Examiner interprets the cache storing DNS query results in the recursive cache server as “wherein the recursive name server database is configured to store DNS records for the recursive name server”).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to improve the DNS hardware package taught by Pulleyn by including a recursive name server database configured for deployment within the network, wherein the recursive name server database is configured to store DNS records for the recursive name server, as taught by Holmes. It would have been obvious because Holmes teaches that “Because of the huge volume of requests generated by DNS, the resolution process also allows for caching (i.e. the local recording and subsequent consultation of the results of a DNS query) for a given period of time after a successful answer” (see [0019]) and “many home networking routers implement DNS caches and recursors to improve efficiency in the local network” (see [0021]).

Pulleyn modified in view of Holmes fails to teach wherein the recursive name server is configured to select the one or more built-in DNS hierarchy databases without querying an external domain name server and based on a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server, wherein the external domain name server is located outside of the network and comprises information for the resolution of the domain name.
In the same field of endeavor, Krishnaswamy teaches wherein the one or more built-in DNS hierarchy databases comprise information for the resolution of a domain name (see page 6, Fig. 1 reproduce below and page 7, ¶ 3: “The Internal Recursive Forwarder forwards any query for internal data to its corresponding Internal-view Authoritative Name Server”. 

    PNG
    media_image2.png
    795
    931
    media_image2.png
    Greyscale

The internal-view authoritative name servers of Krishnaswamy inherently include “information for resolution of a domain name”. The Examiner interprets sub.split.example.com shown in page 10, Fig. 2 reproduced below as a domain name. 

    PNG
    media_image1.png
    359
    672
    media_image1.png
    Greyscale

 Domain Name System (DNS) resolution is the process of converting a domain name  (such as sub.split.example.com)  into an IP address. Krishnaswamy teaches in page 8, section 3.3 and page 9, section 3.3.3: “3.3. Name Server Requirements for Split-Views
This section summarizes the list of requirements for the various name servers involved in the split-view configuration.
…
3.3.3. Authoritative Internal and External-View Name Servers 
O Ability to authoritatively answer queries for a zone”.  Because the Authoritative Internal-view Name Servers have the ability to authoritatively answer queries for a zone, which are the IP addresses corresponding to domain names in queries, the Internal-view Authoritative Name Servers must comprise the IP addresses corresponding to domain names in queries, which are information for resolution of a domain name. In other words, the internal-view authoritative name servers of Krishnaswamy include “information for resolution of a domain name” , as recited in claim 1. And see Krishnaswamy page 6, Fig. 1 and page 7, ¶ 3: “The Internal Recursive Forwarder forwards any query for internal data to its corresponding Internal-view Authoritative Name Server”. The Examiner interprets the Internal-view Authoritative Name Servers as the one or more built-in DNS hierarchy databases because they can authoritatively answer queries for hierarchical zones and must comprise the IP addresses corresponding to domain names in queries (information for resolution of a domain name); 
wherein the recursive name server is configured to select the one or more built-in DNS hierarchy databases without querying an external domain name server and based on a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server, wherein the external domain name server is located outside of the network and comprises information for the resolution of the domain name (see page 11, section 4.1.2, last ¶: “An internal name server is configured as the authoritative server for the internal view of the split example.com zone and the Internal Recursive Forwarder is modified to forward all internal queries for this zone to it.” And see page 5, ¶ 2 and page 6, Fig. 1 reproduced below: “The two views are for the internal and external segments of the network, with the external segment residing within the boundary network. The external view of the DNS is also the "global" view of the enterprise to the outside world. The two networks are separated by a packet filtering firewall”. 

    PNG
    media_image2.png
    795
    931
    media_image2.png
    Greyscale

The Examiner interprets the boundary network as outside of the network because Krishnaswamy teaches “the external segment residing within the boundary network”. And see page 6, Fig. 1 and page 7, ¶ 5: “… the Boundary Recursive Name Server and the External-view Authoritative Name Servers reside in the boundary network”. The Examiner interprets the External-view Authoritative Name Servers residing in the boundary network as an external domain name server, wherein the external domain name server is located outside of the network because the boundary network is interpreted as outside of the network. The Examiner further interprets sub.split.example.com shown in page 10, Fig. 2 reproduced below as the domain name. 
 
    PNG
    media_image1.png
    359
    672
    media_image1.png
    Greyscale
 
Domain Name System (DNS) resolution is the process of converting a domain name  (such as sub.split.example.com)  into an IP address. Krishnaswamy teaches in page 8, section 3.3 and page 9, section 3.3.3: “3.3. Name Server Requirements for Split-Views
This section summarizes the list of requirements for the various name servers involved in the split-view configuration.
…
3.3.3. Authoritative Internal and External-View Name Servers 
O Ability to authoritatively answer queries for a zone”.  Because the Authoritative External-view Name Servers have the ability to authoritatively answer queries for a zone, which are the IP addresses corresponding to domain names in queries, the External-view Authoritative Name Servers must include the IP addresses corresponding to domain names in queries, which are information for the resolution of the domain name. In other words, The external-view authoritative name servers of Krishnaswamy include “information for resolution of the domain name” , as recited in claim 1. In other words, Krishnaswamy teaches wherein the external domain name server is located outside of the network and comprises information for the resolution of the domain name.
And see page 7, ¶ 3 and page 6, Fig. 1: “The Internal Recursive Forwarder forwards any query for internal data to its corresponding Internal-view Authoritative Name Server while recursively obtaining any other data from a Boundary Recursive Name Server”. The Examiner interprets the Internal Recursive Forwarder that “forwards any query for internal data to its corresponding Internal-view Authoritative Name Server” as the recursive name server. And see page 7, ¶ 5: “The Internal Recursive Forwarder and the Internal-view Authoritative Name Servers reside in the internal network”. The Examiner interprets the Internal-view Authoritative Name Servers as the one or more built-in DNS hierarchy databases because they can authoritatively answer queries for hierarchical zones and must comprise DNS hierarchy databases for hierarchical zones (information for resolution of a domain name). 
And see Krishnaswamy, page 11, section 4.1.2, last ¶: “An internal name server is configured as the authoritative server for the internal view of the split example.com zone and the Internal Recursive Forwarder is modified to forward all internal queries for this zone to it.” As shown in page 10, Fig. 2 reproduced below and page 9, section 4, ¶ 1: “The DNSSEC concern for split-view is ensuring that both the internal and the external authentication chains validate properly.”, 

    PNG
    media_image1.png
    359
    672
    media_image1.png
    Greyscale

Again, see page 7, ¶ 3 and page 6, Fig. 1: “The Internal Recursive Forwarder forwards any query for internal data to its corresponding Internal-view Authoritative Name Server while recursively obtaining any other data from a Boundary Recursive Name Server”. Because Figures 1 and 2 and page 7, ¶ 3 show that both the External-view Authoritative Name Servers (an external domain name server) and the Internal-view Authoritative Name Servers (the one or more built-in DNS hierarchy databases) can be queried by the recursive name server to resolve sub.split.example.com (the domain name),  the Examiner interprets “An internal name server is configured as the authoritative server for the internal view of the split example.com zone and the Internal Recursive Forwarder is modified to forward all internal queries for this zone to it” taught in page 11, section 4.1.2, last ¶ as wherein the recursive name server is configured to select the one or more built-in DNS hierarchy databases without querying an external domain name server and based on a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server. Specifically, the Examiner interprets configuring the internal name server (the one or more built-in DNS hierarchy databases) as the authoritative server for the internal view of the split example.com zone as a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server. Additionally, the Examiner interprets modifying the Internal Recursive Forwarder to forward all internal queries for the internal view of the split example.com zone to an internal name server instead of the External-view Authoritative Name Servers as to select the one or more built-in DNS hierarchy databases without querying an external domain name server and based on a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server.
And see page 3, ¶ 1: “Split-view DNS is the term used to describe the behavior where the DNS returns different responses to the same query based upon the query source address It is also a network management technique that can be used to restrict DNS names to only those segments or views of the network that need to see these names”. And see page 3, ¶ 3: “In the case of split-view DNS every authentication chain in every view must validate properly. Names that are common in different views may contain different data for the same resource record type in each of these views.” And see page 3, ¶ 4: “Section 3 describes a generic two-level recursive scheme where an Internal Recursive Forwarder resolves internal answers from internal authoritative name servers and marshalls all other queries to a Boundary Recursive Name Server”. And see page 3, ¶ 6: “In cases where the different views of DNS information correspond to different physical networks, the name servers authoritative for the internal and external views of data are often separated by a firewall”).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to improve the DNS hardware package taught by Pulleyn modified in view of Holmes by letting the one or more built-in DNS hierarchy databases comprise information for resolution of a domain name; and by configuring the recursive name server to select the one or more built-in DNS hierarchy databases without querying an external domain name server and based on a selection policy that indicates a preference for the one or more built-in DNS hierarchy databases over the external domain name server, wherein the external domain name server is located outside of the network and comprises information for the resolution of the domain name, as taught by Krishnaswamy. It would have been obvious because Krishnaswamy teaches that “the use of split-views is also seen by some as an approach for improving an organization's security posture - by preventing the exposure of internal host names, knowledge of whose existence is deemed to be sensitive” (see page 4, section 2.1, ¶ 1).

Regarding claims 2 and 12, Pulleyn further teaches internally linking related DNS records in the top-level domain and the second-level domain in the one or more built-in DNS hierarchy databases (see [0050] and Fig. 4: “Each top level zone 64 may branch further into a number of sub-zones or second level zones 66. For example the top level zone "com" may include a number of second level sub-zones such as "infoblox.com" and "yahoo.com."”. And see [0052] and [0056]).

Regarding claims 3 and 13, Pulleyn fails to teach wherein the recursive name server is configured for DNS caching, wherein the DNS caching comprises storing DNS query results for a period of time.
In the same field of endeavor, Holmes teaches wherein the recursive name server is configured for DNS caching, wherein the DNS caching comprises storing DNS query results for a period of time (see [0021]: “As indicated above, the DNS also uses recursive cache servers, which store DNS query results for a period of time determined TTL of the domain name record in question”. And see [0019]: “Because of the huge volume of requests generated by DNS, the resolution process also allows for caching (i.e. the local recording and subsequent consultation of the results of a DNS query) for a given period of time after a successful answer”).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to improve the DNS hardware package taught by Pulleyn by letting the recursive name server be configured for DNS caching, and by letting the DNS caching comprise storing DNS query results for a period of time, as taught by Holmes. It would have been obvious because Holmes teaches that “Because of the huge volume of requests generated by DNS, the resolution process also allows for caching (i.e. the local recording and subsequent consultation of the results of a DNS query) for a given period of time after a successful answer” (see [0019]) and “many home networking routers implement DNS caches and recursors to improve efficiency in the local network” (see [0021]).

Regarding claims 4 and 14, Holmes further teaches wherein the recursive name server is configured to determine the period of time based on a time-to-live value determined during configuration of the DNS records (see [0021]: “As indicated above, the DNS also uses recursive cache servers, which store DNS query results for a period of time determined TTL of the domain name record in question”. And see [0019]: “How long a resolver caches a DNS response (i.e. how long a DNS response is considered valid) is determined by a value called the time to live (TTL). The TTL is generally set by the administrator of the DNS server handling the response”).

Regarding claims 5 and 15, Pulleyn fails to teach wherein the one or more built-in DNS hierarchy databases are configured to provide a network address corresponding to one of the DNS records for the top-level domain in response to a domain name resolution query from the recursive name server.
In the same field of endeavor, Holmes teaches wherein the one or more (see [0009]: “The responsibility for operating each TLD (including maintaining a registry of the second-level domains within the TLD) is delegated to a particular domain name registry. The registry is responsible for converting domain names to IP addresses ("resolving") through DNS servers that maintain such information in large databases, and operating its top-level domain. The DNS stores IP addresses and domain names, facilitating service to addresses in TLDs, such as .com, .net, .edu, and .tv. Resolving is the process by which domain names are matched with corresponding IP numbers”. And see [0058] and Fig. 2: “FIG. 2 depicts additional details regarding a recursive name server 220 and its interaction with authoritative name servers 230, 24, 250. In FIG. 2, authoritative servers 230 are root level authoritative servers. Each of these servers contain information for particular TLDs on the Internet. The root level servers can direct requests for domains within their TLD to other authoritative servers managed by that TLD registry. For example, DNS request 202 from client 210 may include a request for "www.example.com". Recursive name server 220 may first check an internal cache for a corresponding DNS record. If one is not found, the DNS request may be forwarded at 203 to root level authoritative name servers 230. An authoritative root level server among servers 230 that is responsible for ".com" may return DNS information for "example.com" directing the requestor to authoritative name servers 240, in this case these servers represent the constellation of servers for a registry of ".com"”).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to improve the DNS hardware package taught by Pulleyn by letting the one or more built-in DNS hierarchy databases of Pulleyn be configured to provide a network address corresponding to one of the DNS records for the top-level domain in response to a domain name resolution query from the recursive name server, as taught by Holmes. It would have been obvious because Holmes teaches that doing so enables the root level servers to “direct requests for domains within their TLD to other authoritative servers managed by that TLD registry” (see Holmes [0058]). 

Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pulleyn (US 2004/0210672), further in view of Holmes (US 2010/0257024), further in view of the non-patent literature entitled “Split-View DNSSEC Operational Practices” by S. Krishnaswamy (“Krishnaswamy” hereafter), and further in view of Ulevitch (US 2007/0294419).

Regarding claims 6 and 16, Pulleyn modified in view of Holmes and Krishnaswamy fails to teach wherein the recursive name server is configured to block, redirect, wildcard, synthesize, or geo-locate an address associated with a domain name resolution request.
In the same field of endeavor, Ulevitch teaches wherein the recursive name server is configured to… redirect … an address associated with a domain name resolution request (see [0075]: “If the domain name is misspelled, the recursive DNS nameserver 410 then may generate the response with the proper domain name. The preference, or other preferences, may also have the recursive DNS nameserver 410 redirect the user or subscriber to a list of one or more potential domain names that correspond to the misspelled domain name. In some embodiments, the recursive DNS nameserver 410 redirects the user or subscriber to a web server hosting content that presents information relevant to the misspelled or malformed domain name”).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to improve the DNS hardware package taught by Pulleyn modified in view of Holmes and Krishnaswamy by configuring the recursive name server to … redirect… an address associated with a domain name resolution request, as taught by Ulevitch. It would have been obvious because Ulevitch teaches that doing so achieves the following benefit: “As such, the recursive DNS nameserver 410 may not provide direct information, but initiate the user or subscriber to request additional information from a network resource at another layer of the network (e.g., an application server or web page)” (see Ulevitch [0075]). 

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pulleyn (US 2004/0210672), further in view of Holmes (US 2010/0257024), and further in view of the non-patent literature entitled “Split-View DNSSEC Operational Practices” by S. Krishnaswamy (“Krishnaswamy” hereafter), and further in view of RFC 4035 (Network Working Group Request for Comments: 4035, Protocol Modifications for the DNS Security Extensions, provided in IDS).

Regarding claims 7 and 17, Pulleyn modified in view of Holmes and Krishnaswamy fails to teach wherein the recursive name server is configured to disregard an expired DNSSEC certificate.
However, RFC 4035 teaches that a recursive name server is configured to disregard an expired DNSSEC certificate (see page 19, section 4: “Resolving”: “This section describes the behavior of entities that include security-aware resolver functions. In many cases such functions will be part of a security-aware recursive name server”. And see page 49, last ¶: “The resolver checks whether this configured DNSKEY RR is present in the root DNSKEY RRset (or whether the DS RR matches some DNSKEY in the root DNSKEY RRset), whether this DNSKEY RR has signed the root DNSKEY RRset, and whether the signature lifetime is valid. If all these conditions are met, all keys in the DNSKEY RRset are considered authenticated”.  As explained above in the rejection of claim 23, the DNSKEY RR is a “DNSSEC certificate”, in the scenario where a DNSKEY RR has signed a root DNSKEY RRset, and the signature lifetime is invalid, the signed root DNSKEY RRset is an expired DNSSEC certificate. And see page 17, section 3.2.2., ¶ 1 and page 9, ¶ 3: “The CD (Checking Disabled) bit exists in order to allow a security-aware resolver to disable signature validation in a security-aware name server’s processing of a particular query.” And see page 18, ¶ 1: “When the CD bit is set, the recursive name server SHOULD, if possible, return the requested data to the originating resolver, even if the recursive name server’s local authentication policy would reject the records in question. That is, by setting the CD bit, the originating resolver has indicated that it takes responsibility for performing its own authentication, and the recursive name server should not interfere”. When the lifetime of the root DNSKEY RRset signature is invalid, the DNSSEC certificate expires, and the recursive name server’s local authentication policy would reject the records in question. If the CD bit is set, the recursive name server still returns the requested data to the originating resolver. In other words, the recursive name server disregards the expired DNSSEC certificate).
At the time the invention was made, it would have been obvious to one with ordinary skill in the art to improve the DNS hardware package taught by Pulleyn modified in view of Holmes and Krishnaswamy by letting the recursive name server disregard an expired DNSSEC certificate, as taught by RFC 4035 because RFC 4035 teaches that disabling DNS signature validation is advantageous when “the client may have knowledge of a relevant island of security that the recursive name server does not share. In such cases, "protecting" a client that is capable of performing its own signature validation from ever seeing the "bad" data does not help the client” (see RFC 4035, page 17, ¶ 6 and page 18, ¶ 3).

Regarding claims 8 and 18, Pulleyn modified in view of Holmes and Krishnaswamy fails to teach wherein the recursive name server is configured to bypass DNSSEC certificate validation.
However, RFC 4035 teaches that a recursive name server is configured to bypass DNSSEC certificate validation (see page 19, section 4: “Resolving”: “This section describes the behavior of entities that include security-aware resolver functions. In many cases such functions will be part of a security-aware recursive name server”.  And see page 17, section 3.2.2., ¶ 1 and page 9, ¶ 3: “The CD (Checking Disabled) bit exists in order to allow a security-aware resolver to disable signature validation in a security-aware name server’s processing of a particular query”. And see page 28, ¶ 2: “A validator can use an RRSIG RR and its corresponding DNSKEY RR to attempt to authenticate RRsets. The validator first checks the RRSIG RR to verify that it covers the RRset, has a valid time interval, and identifies a valid DNSKEY RR. The validator then constructs the canonical form of the signed data by appending the RRSIG RDATA (excluding the Signature Field) with the canonical form of the covered RRset. Finally, the validator uses the public key and signature to authenticate the signed data”. The Examiner interprets the DNSKEY RR as “a Domain Name System Security Extensions ("DNSSEC") certificate” because it binds a zone with its public key. The Examiner interprets “signature validation in a security-aware name server’s processing of a particular query” taught by RFC 4035 as “DNSSEC certificate validation” because it uses DNSKEY RR, which is a DNSSEC certificate, to validate signature RRSIG RR).
At the time the invention was made, it would have been obvious to one with ordinary skill in the art to improve the DNS hardware package taught by Pulleyn modified in view of Holmes and Krishnaswamy by letting the recursive name server bypass DNSSEC certificate validation, as taught by RFC 4035 because RFC 4035 teaches that disabling DNS signature validation (bypassing DNSSEC certificate validation) is advantageous when “the client may have knowledge of a relevant island of security that the recursive name server does not share. In such cases, "protecting" a client that is capable of performing its own signature validation from ever seeing the "bad" data does not help the client” (see RFC 4035, page 17, ¶ 6 and page 18, ¶ 3).

Regarding claims 9 and 19, Pulleyn modified in view of Holmes and Krishnaswamy fails to teach wherein a response received by the recursive name server is validated based on a Domain Name System Security Extensions ("DNSSEC") certificate, wherein the recursive name server is configured to perform domain name resolution even when the DNSSEC certificate expires.
In the same field of endeavor, RFC 4035 teaches wherein a response received by the recursive name server is validated based on a Domain Name System Security Extensions ("DNSSEC") certificate (see page 19, section 4. “Resolving”: “This section describes the behavior of entities that include security-aware resolver functions. In many cases such functions will be part of a security-aware recursive name server”. And see page 5, ¶ 1: “To sign a zone, the zone’s administrator generates one or more public/private key pairs and uses the private key(s) to sign authoritative RRsets in the zone. For each private key used to create RRSIG RRs in a zone, the zone SHOULD include a zone DNSKEY RR containing the corresponding public key”. And see page 28, ¶ 2: “A validator can use an RRSIG RR and its corresponding DNSKEY RR to attempt to authenticate RRsets. The validator first checks the RRSIG RR to verify that it covers the RRset, has a valid time interval, and identifies a valid DNSKEY RR. The validator then constructs the canonical form of the signed data by appending the RRSIG RDATA (excluding the Signature Field) with the canonical form of the covered RRset. Finally, the validator uses the public key and signature to authenticate the signed data”. The Examiner interprets the DNSKEY RR as “a Domain Name System Security Extensions ("DNSSEC") certificate” because it binds a zone with its public key), 
wherein the recursive name server is configured to perform domain name resolution even when the DNSSEC certificate expires (see page 17, section 3.2., ¶ 1: “a security-aware recursive name server is an entity that acts in both the security-aware name server and security-aware resolver roles.” And see page 49, last ¶: “The resolver checks whether this configured DNSKEY RR is present in the root DNSKEY RRset (or whether the DS RR matches some DNSKEY in the root DNSKEY RRset), whether this DNSKEY RR has signed the root DNSKEY RRset, and whether the signature lifetime is valid. If all these conditions are met, all keys in the DNSKEY RRset are considered authenticated”.  Because a DNSKEY RR is a “DNSSEC certificate”, in the scenario where a DNSKEY RR has signed a root DNSKEY RRset, and the signature lifetime is invalid, the signed root DNSKEY RRset is an expired DNSSEC certificate.  And see page 17, section 3.2.2., ¶ 1 and page 9, ¶ 3: “The CD (Checking Disabled) bit exists in order to allow a security-aware resolver to disable signature validation in a security-aware name server’s processing of a particular query.” And see page 18, ¶ 1: “When the CD bit is set, the recursive name server SHOULD, if possible, return the requested data to the originating resolver, even if the recursive name server’s local authentication policy would reject the records in question. That is, by setting the CD bit, the originating resolver has indicated that it takes responsibility for performing its own authentication, and the recursive name server should not interfere”. When the lifetime of the root DNSKEY RRset signature is invalid, the DNSSEC certificate expires, and the recursive name server’s local authentication policy would reject the records in question. If the CD bit is set, the recursive name server still returns the requested data to the originating resolver, in other words, performs domain name resolution).
At the time the invention was made, it would have been obvious to one with ordinary skill in the art to improve the DNS hardware package taught by Pulleyn modified in view of Holmes and Krishnaswamy by letting a response received by the recursive name server be validated based on a Domain Name System Security Extensions ("DNSSEC") certificate, as taught by RFC 4035 in order to achieve the common understood benefit of providing origin authentication for the DNS response received by the recursive name server. At the time the invention was made, it would also have been obvious to one with ordinary skill in the art to improve the DNS hardware package taught by Pulleyn modified in view of Holmes and Krishnaswamy by letting the recursive name server be configured to perform domain name resolution even when the DNSSEC certificate expires, as taught by RFC 4035 because RFC 4035 teaches that disabling DNS signature validation is advantageous when “the client may have knowledge of a relevant island of security that the recursive name server does not share. In such cases, "protecting" a client that is capable of performing its own signature validation from ever seeing the "bad" data does not help the client” (see RFC 4035, page 17, ¶ 6 and page 18, ¶ 3).

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pulleyn (US 2004/0210672), further in view of Holmes (US 2010/0257024), further in view of the non-patent literature entitled “Split-View DNSSEC Operational Practices” by S. Krishnaswamy (“Krishnaswamy” hereafter), and further in view of Turakhia (WO 2009/047784).

Regarding claim 10, Pulleyn modified in view of Holmes and Krishnaswamy fails to teach the DNS hardware package comprising a registry server configured to store a copy of at least a portion of top level domain data corresponding to a managed top level domain.
In the same field of endeavor, Turakhia teaches the DNS hardware package comprising a registry server configured to store a copy of at least a portion of top level domain data corresponding to a managed top level domain (see [0034] and Fig. 2: “Turning now to FIG. 2, a block diagram of a system for providing a predetermined service to a domain registrant is shown in accordance with an embodiment of the present invention. The system includes a TLD registry 205 which registers domain names for a domain registrant 210 for the respective TLD, such as .com, .net etc.”. And see [0037] and Fig. 2: “The system further comprises a service implementer 220, which ensures that domain registrant 210 uses service provider 215 for the predetermined service. In one embodiment, service implementer 220 can include a first TLD Registry DNS server 225. First TLD Registry DNS sever 225 is configured to return a first DNS result in response to a DNS query 230. As mentioned earlier, in conjunction with FIG. 1 , the first DNS result comprises one or more DNS records corresponding to one or more servers of service provider 215. The first DNS result can include, but is not limited to, a Mail Exchanger (MX) record, an Service location (SRV) record, an Address (A) record, a IPv6 Address (AAAA) record, a Canonical name (CNAME) record, a Text (TXT) record, a Pointer (PTR) record and a Name Server (NS) record”. The Examiner interprets the TLD registry 205 as a registry server configured to store a copy of at least a portion of top level domain data corresponding to a managed top level domain).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to improve the DNS hardware package taught by Pulleyn modified in view of Holmes and Krishnaswamy by including a registry server configured to store a copy of at least a portion of top level domain data corresponding to a managed top level domain, as taught by Turakhia. It would have been obvious because Turakhia teaches that doing so enable a TLD registry to provide a predetermined service, such as an email service, a VoIP service, a chat service etc., to a domain registrant free of cost or for a discounted price (see Turakhia [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495